Name: Commission Regulation (EEC) No 3270/83 of 18 November 1983 fixing the corrective amount in the olive oil sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 83 Official Journal of the European Communities No L 322/ 11 COMMISSION REGULATION (EEC) No 3270/83 of 18 November 1983 fixing the corrective amount in the olive oil sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Member States and between Greece and third coun ­ tries ; Whereas, for the 1983/84 marketing year, application of the abovementioned provision leads to the fixing of the corrective amount at the level indicated below, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2919/82 (2) introduced a corrective amount applicable to trade in olive oil between Greece and the other HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the corrective amount referred to in Regulation (EEC) No 2919/82 in the olive oil sector shall be as specified in the Annex. Article 2 This Regulation shall enter into force on 21 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 8 . b) OJ No L 304, 30 . 10 . 1982, p . 57. No L 322/ 12 Official Journal of the .European Communities 19 . 11 . 83 ANNEX (ECU/100 kg) Description Corrective amount to be charged by Greece on imports from the other Member States and granted by Greece on exports to the other Member States Corrective amount to be added in Greece to the levy to the refund Olive oil put up in immediate packing of a net capacity of five litres or less 15.07 A I a) ) || 15.07 A II a) &gt; 15,31 15,31 15,31 15.07 A II b) ) |